Richardson, Judge,
delivered the opinion of the court..
On the trial of the issue made by the interplea, the plaintiffs offered in evidence the' deposition of Hunt, which had been previously taken in a suit betwefen Lattimer et al., plaintiffs, and St. Michel, defendant, which was excluded because Hunt was in court in obedience to a subpoena, ready to be called as a witness. We assume that Hunt’s hand-writing was admitted or proved, for. no objection was made on the ground that he had not subscribed the deposition. The only point in this case was decided in Kritzer v. Smith, 21 *36Mo. 296. The paper was not offered as a deposition bnt as written admissions by the interpleader; and the statute which gives the right to examine the adverse party as a witness was not designed to exclude the ordinary means of proof, and it is competent to prove as admissions the oral or written statements of a party to the suit, though he might be called as a witness.
The other judges concurring, the judgment will be reversed and the cause remanded.